Citation Nr: 1547429	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  10-19 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for bilateral inguinal hernias. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel




INTRODUCTION

The Veteran served on active duty from November 1985 to November 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The Veteran testified at a hearing before the undersigned in September 2015.  A transcript is of record. 


FINDING OF FACT

The Veteran's recurrent bilateral inguinal hernias result from injury incurred in active service due to heavy lifting and intensive physical training. 


CONCLUSION OF LAW

The criteria for entitlement to connection for bilateral inguinal hernias are satisfied.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that entitlement to service connection for recurrent bilateral inguinal hernias and any residuals such as scarring from prior operations is established. 

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

In an October 2012 written statement and in his September 2015 hearing testimony, the Veteran stated that he believed he sustained a hernia, or injury resulting in a hernia, from heavy lifting such as weight training and other intensive physical activity during service.  The fact that the Veteran engaged in strenuous activity which put a significant strain on his body is consistent with his four years of service in the Marine Corps.  In this regard, where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.303(a).  The Veteran also submitted a September 1988 Certificate of Achievement for superior physical performance in a physical fitness test.  Thus, there is no doubt that the Veteran engaged in heavy lifting and other intensive physical activity during service that could potentially result in injury. 



The Board further finds that the Veteran did sustain injury resulting in a hernia during service, notwithstanding the absence of documentation of such an injury in the service treatment records (STRs).  In this regard, the STRs do not reflect treatment or complaints of inguinal or groin pain, and the October 1989 separation examination report shows that the Veteran's genitourinary system was evaluated as normal.  Moreover, the Veteran denied a history of hernia in the accompanying report of medical history at separation.  Nevertheless, the absence of contemporaneous documentation of a hernia or groin injury during service is not required to establish service connection.  See Fountain v. McDonald, 27 Vet. App. 258, 272 (2015); Buchanan v. Nicholson, 451 F.3d, 1331, 1336-37 (Fed. Cir. 2006).  Indeed, the Veteran stated at the September 2015 Board hearing and in other written statements that he was not aware of sustaining injury to the groin during service, and acknowledges that he was not diagnosed with a hernia at that time.  Thus, the STRs would not be expected to show a hernia or inguinal injury given the Veteran's statements. 

In his September 2015 hearing testimony, the Veteran stated that shortly after separation from service he applied for a position with the Secret Service, and that his application was denied because he failed to pass a physical fitness test due to the finding of a hernia on examination.  Although the actual Secret Service examination findings are not of record, a December 1990 letter from the Secret Service to the Veteran states that the results of a medical examination were "inconclusive," and requested more information.  The Veteran also submitted an undated letter from the Secret Service acknowledging a previous job application and informing him of a written examination to be held in May 1990.  This contemporaneous evidence supports the Veteran's statements that he applied for a position with the Secret Service shortly after separation and was turned down due to not passing a physical examination.  



Moreover, the Veteran submitted a June 1991 VA treatment record reflecting diagnoses of bilateral inguinal hernias, and a June 1991 letter from a VA physician stating that he underwent a left inguinal hernia repair at the Philadelphia VA Medical Center (VAMC) in June 1991.  The Veteran states that he also underwent right inguinal hernia repair surgery at VA in March 1991.  There is no record of this earlier surgery in the file, and the Philadelphia VAMC has stated that it no longer has the Veteran's records from this period.  The Board nevertheless finds it credible that the Veteran underwent right inguinal surgery repair in March 1991.  

The above records submitted by the Veteran thus support his statement that shortly after service he was diagnosed with bilateral inguinal hernias when examined by the Secret Service or at a VA facility.  Clearly, the Veteran would have been diagnosed with the hernias some time prior to the 1991 surgeries, and there is no reason to doubt his statement that they were diagnosed some time in 1990. 

In sum, taken together, the Secret Service application records from 1990, the June 1991 records of the left hernia repair, and the credible evidence of a March 1991 right hernia repair support the Veteran's credible statements that he was diagnosed with a hernia some time in 1990.  

The proximity in time of the diagnosis of hernias to the Veteran's service, in conjunction with letters written by a Dr. G.Y. on the Veteran's behalf supporting a relationship to service, as well as articles regarding the development of hernias submitted by the Veteran, are sufficient to establish the service incurrence element.  Specifically, a February 2009 letter by a medical doctor, G.Y., who personally met with the Veteran, states that most, but not all, hernias first manifest themselves by discomfort or mild pain.  Doctor G.Y. further stated that the person may not recall what the precipitating event was that caused the symptom.  Moreover, the symptoms may continue for months to years without "any overt physical findings" on examination.  According to Dr. G.Y., a bulge will eventually develop which may remain static for a while or get larger as time passes.  The letter states that coughing, sneezing, lifting heavy objects, jumping, and any strenuous activity that increases intraabdominal pressure may cause the hernia to manifest for the first time, or if already present, enlarge the hernia.  Doctor G.Y. stated that he had encountered many cases where there were no objective findings at the initial evaluation, but which showed up on subsequent visits.  He stated that imaging studies may or may not be helpful in diagnosing inguinal hernias.  

In a February 2013 letter, Dr. G.Y. stated that he met with the Veteran again and opined that the Veteran's inguinal hernias were incurred in active service.  He wrote that the Veteran's strenuous physical activities while serving in the Marine Corps were the "most likely cause" of the hernias that developed in 1990.  He noted that the Veteran reported experiencing some groin pain during service, but that the Veteran did not seek treatment at the time because the pain went away and he assumed it was just a "pulled muscle."  Doctor G.Y. further wrote that groin bulges would not necessarily have been present on examination at the time.  

The Veteran also submitted a May 1998 article titled "All About Inguinal Hernias: Symptoms and Causes," by Charles H. Booras, M.D., which states, in pertinent part, that inguinal hernias can occur due to wear and tear over time or due to heavy lifting or straining, and that many people have hernias for years without knowing it until the hernias progressively worsen over time due to physical stress or with age.  This evidence further supports a finding that the initial diagnosis of a hernia shortly after service separation may be consistent with the development of a hernia during service which simply went unnoticed at the time.  

The above evidence is sufficient to establish the service incurrence element.  Although there were no diagnoses, treatment, or complaints regarding an inguinal hernia or symptoms during service, the February 2009 letter by Dr. G.Y. and the above article explain that a hernia will not necessarily be accompanied by pain or noticeable physical manifestations when it first manifests.  Thus, in light of this evidence, the fact that the Veteran did not experience significant groin pain or other signs of an inguinal hernia during service does not preclude an in-service injury.  Moreover, based on Dr. G.Y.'s discussion, the normal physical examination at separation also does not rule out the incurrence of a hernia in service, since Dr. G.Y. explained that a hernia will not necessarily manifest with "overt physical findings" at its earlier stages.  Finally, Dr. G.Y.'s February 2013 letter provides a competent medical opinion that the Veteran's strenuous physical activities during service were the most likely cause of his hernias.  This opinion is also consistent with the fact there is no evidence of any post-service injury or other apparent cause of the Veteran's hernias between service separation in November 1989 and the initial diagnosis in 1990.  

The third element of service connection, a medical nexus between the current disability and the injury or disease incurred in service, is also satisfied, as the evidence shows that the Veteran has a current left inguinal hernia that represents a "recurrent" manifestation of his previous hernias, and residual scarring from previous hernia repair surgery.  In this regard, the Veteran has stated that in 1996 he developed inguinal hernias again, and that these were surgically repaired by a Dr. J.M.  The Board finds this statement to be credible.  There is no record of this surgery, as a June 2008 letter from Dr. J.M.'s office states that the Veteran's medical records had been destroyed.  However, a December 2008 letter from Dr. J.M. states that the Veteran's name was in his office's computer system.  The Board finds it credible that the Veteran developed bilateral inguinal hernias again in 1996 which were surgically repaired at the time. 

Further, a July 2012 VA examination report and Dr. G.Y.'s February 2013 letter show current examination findings of a hernia on the left side.  Doctor G.Y. characterized this as "yet another recurrent inguinal hernia," noting that the Veteran had also developed "recurrent" bilateral hernias in 1996, as discussed above.  The Veteran also has scarring from previous hernia repair surgery, as reflected in Dr. J.M.'s December 2008 letter and the July 2012 VA examination report. 

The Veteran also submitted an article titled "Operative Management of Recurrent Inguinal Hernias," by George A. Sarosi Jr., MD, et. al., stating that there is a risk for recurrence of an inguinal hernia following primary surgery, and that the risk of recurrent varies depending on certain factors.  The Veteran also submitted articles 

stating that the risk of recurrence ("re-recurrence") of an inguinal hernia increases once a hernia has had to be surgically repaired a second time, and that the recurrence can occur at any time in a patient's lifetime.  See "Re-Recurrence After Operation for Recurrent Inguinal Hernia: A Nationwide 8-year Follow-Up Study on the Role of Type of Repair," by T. Bisgaard et al. (2008).  

The fact that the Veteran has undergone two hernia repair surgeries, in 1991 and 1996, supports a finding that the Veteran's current left inguinal hernia is a recurrence of his previous inguinal hernias, in light of the above articles and Dr. G.Y.'s February 2013 letter.  Accordingly, there is competent evidence of a medical nexus between the Veteran's current left inguinal hernia and scarring from previous hernia repair surgeries and the inguinal hernias incurred in active service.  

The Board notes that the July 2012 VA examiner opined that it was unlikely the Veteran's current inguinal hernia was incurred in service or caused by strenuous physical training during service.  In support of this opinion, the examiner stated that there was no documentation of hernia symptoms or inguinal discomfort during service and a February 1985 service examination report showed that the Veteran's genitourinary system was evaluated as normal.  The probative value of this opinion is discounted as its rationale is deficient.  Specifically, as discussed above, the fact that the Veteran did not have hernia signs or symptoms during service does not preclude a relationship to service and is in keeping with the insidious development of hernias in many cases as explained by Dr. G.Y. and the articles submitted by the Veteran.  Moreover, the February 1985 examination report referred to by the examiner is the entrance examination, and normal findings at the time of entrance cannot support a conclusion that a hernia did not develop during service or as a result of injury incurred therein.  Thus, as the rationale in support of this opinion is deficient, it lacks probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning).  It is outweighed by Dr. G.Y.'s positive opinion and the other favorable evidence of record.  

Accordingly, resolving reasonable doubt, service connection for bilateral inguinal hernias, including residuals of surgical repair, is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER


Entitlement to service connection for bilateral inguinal hernias, including residuals of surgical repair, is granted. 




____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


